    Case 3:16-cr-00312-MEM Document 340 Filed 04/19/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :          3:CR-16-312

         v.                           :     (JUDGE MANNION)

MARK COOK,                            :

         Defendant                    :

                                 ORDER

    Based on the foregoing Memorandum, IT IS HEREBY ORDERED THAT:

    1. The Defendant’s Motion for a Hearing pursuant to Franks v.
      Delaware, 438 U.S. 154 (1978), (Doc. 119), is GRANTED regarding
      the Affidavit of Probable Cause and the October 14, 2016 search of
      his residence in Scranton, Pennsylvania;

    2. The Defendant’s motion to suppress evidence obtained from his
      house based on an Affidavit of Probable Cause in which he alleges
      that the agent knowingly or intentionally or with reckless disregard
      for the truth asserted and omitted facts, following a Franks hearing,
      (Doc. 119), is DENIED;

    3. The Defendant’s Motion to Suppress Evidence Seized from his
      Person and Rented Vehicle by Taylor, PA Police on March 28,
      2015, (Doc. 120), is DENIED;

    4. The Defendant’s Motion to Suppress Evidence Seized from the
      Examination and Search of his Cell Phone, (Doc. 127), is DENIED;
      and
          Case 3:16-cr-00312-MEM Document 340 Filed 04/19/21 Page 2 of 2




        5. The Defendant’s Motion to Suppress Evidence and Motion for a
             Franks Hearing regarding the Search of his Cell Phone, (Doc. 167),
             is DENIED.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Court
Date: April 19, 2021
16-312-02-Order




                                           2
